DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s reply, filed 09/01/2021, with respect to the rejection(s) of claim(s) 1, 3-11, 13-20 under Davis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Breebaart.

Allowable Subject Matter
Claims 2, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: although. Chon et al in view of Davis and further in view of Chung et al and further in view of Chon et al’447 disclose a method for providing a three-dimensional soundfield using loudspeakers in a transverse plane, wherein the soundfield includes audio information that is perceived by a listener as including information in an elevated plane, the method comprising: receiving a multiple-channel input including: at least two height audio signals configured for reproduction using respective loudspeakers that are outside of the transverse plane, and transverse-plane audio signals configured for reproduction using respective loudspeakers in the 
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein generating the multiple-channel output comprises: generating second virtualized audio signals by applying other virtualization processing to the first virtualized audio signals and the transverse-plane audio signals together, the other virtualization processing using horizontal plane filters based on the azimuth 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 10-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US 2016/0044434 A1) in view of Breebaart et al (US 2017/0289724 A1) and further in view of Chung et al (US 2018/0014135 A1) and further in view of Chon et al’447 (US 201 7/0223477 A1). 
Regarding claim 1, Kim et al disclose a method for providing a three-dimensional soundfield using loudspeakers in a transverse plane, wherein the soundfield includes audio information that is perceived by a listener as including information in an elevated plane (Chon et al; Para [0016]), the method comprising: receiving a multiple-channel input (Chon et al; Para [0047]) including: at least two height audio signals with information about one or more height audio sources, the height audio signals configured 

Regarding claim 3, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the method of claim 1, wherein the one or more phantom sources comprise a portion of an audio image that originates from a location that is offset vertically upward or downward from the transverse plane (Chon et al; Para [0010]). 

Regarding claim 4, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the method of claim 1, wherein generating the first virtualized audio signals includes using a head-related transfer function selected based on at least one of the height parameters (Chon et al; Para [0014)). 

Regarding claim 10, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the method of claim 1, wherein at least two of the signals in the multiple-channel output comprise information from the at least two height audio signals (Chon et al; Para [0048]). 

Regarding claim 11, Chon et al disclose an audio signal processing system configured to provide a three-dimensional soundfield using loudspeakers in a transverse plane, wherein the soundfield includes audio information that is perceived by a listener as including information in an elevated plane (Chon et al; Para [0016]), the system comprising: a first audio signal input configured to receive at least two height audio signals configured for reproduction together, to provide one or more height audio sources, using respective differently-positioned loudspeakers that are elevated relative to the transverse plane (Chon et al; Para [0067]; top front left and top front right channels to be reproduced at top left speaker and top right speaker); a second audio signal input configured to receive transverse-plane audio signals configured for reproduction using respective loudspeakers in the transverse plane (Chon et al; Para [0067];[0148] 7.1 channel output is interpreted as transverse plane loudspeaker setting); and an audio signal processor circuit configured to: generate first virtualized audio signals and pairwise virtualization processing to the height audio signals as-received, the pairwise virtualization processing using filters based on the height parameters for the height audio signals (Chon et al; Para [0048]); and generate a multiple-channel output by combining the first virtualized audio signals with the transverse-plane audio signals, wherein combining the audio signals includes using the azimuth parameters for the height audio signals (Chon et al; Para [0107]), wherein the multiple-channel output comprises signals configured for reproduction using respective different loudspeakers in the transverse plane to provide the three dimensional soundfield (Chon et al; Para [(0107];[0148]); but do not expressly disclose a localization signal input configured to receive respective azimuth and height parameters for each of the height audio signals; 

Regarding claim 18, Chon et al disclose a system for providing signals representative of a three-dimensional soundfield, the signals configured for loudspeakers in a horizontal plane, wherein the soundfield includes audio information that is perceived by a listener as including information outside of the horizontal plane (Chon et al; Para [0016]), the system comprising: means for receiving a multiple channel input including: at least two height audio signals configured for reproduction together, to provide one or more height audio sources, using respective differently-positioned loudspeakers that are outside of the transverse plane, (Chon et al; Para [0067]; top front left and top front right channels to be reproduced at top left speaker .

Claims 5-6, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US 2016/0044434 A1) in view of Breebaart et al (US 2017/0289724 A1) and further in view of Chung et al (US 2018/0014135 A1) and further in view of Chon et al’447 (US 201 7/0223477 A1) and further in view of Jot et al (US 2008/0037796 A1).
Regarding claim 5, Chon et al in view of Davis and further in view of Chung and further in view of Chon et al’447 disclose the method of claim 1, but do not expressly disclose wherein generating the first virtualized audio signals includes applying the respective inter-channel decorrelation processing filters to the height audio signals as-received to provide decorrelated height signals and then applying the pairwise virtualization processing to the decorrelated height signals. However, in the same field of endeavor, Jot et al disclose a system wherein generating the first virtualized audio signals includes applying the respective inter-channel decorrelation processing filters to the height audio signals as-received to provide decorrelated height signals (Jot et al; Fig 6;) and then applying the pairwise virtualization processing to the decorrelated height signals (Jot et al; Fig 1; virtualizer 120). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the 

Regarding claim 6, Chon et al in view of Davis and further in view of Chung and further in view of Chon et al’447 disclose the method of claim 1, but do not expressly disclose wherein generating the first virtualized audio signals includes applying the pairwise virtualization processing to the height audio signals as-received to provide intermediate virtualized audio signals and then applying the respective inter-channel decorrelation processing filters to the intermediate virtualized audio signals. However, in the same field of endeavor, Chon et al ‘447 discloses a system comprising wherein generating the first virtualized audio signals includes applying the pairwise virtualization processing to the height audio signals as-received to provide intermediate virtualized audio signals (Chon et al’447; Para [0058]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the location parameters taught by Davis as parameter for the height input signals before virtualization in the audio system taught by Chon et al’447 because both disclosures teach audio channel virtualization. The motivation to do so would have been to improve the separation between the virtual sound sources locations. Moreover, Jot et al disclose a system and then applying the respective inter-channel decorrelation processing filters to the intermediate virtualized audio signals (Jot et al; Fig 6;). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the decorrelator means taught by Jot to decorrelate the height input 


Regarding claim 16, Chon et al in view of Davis and further in view of Chung and further in view of Chon et al’447 disclose the system of claim 11, but do not expressly disclose wherein the audio signal processor circuit is configured to generate the first virtualized audio signals by applying the respective different interchannel decorrelation processing filters to the height audio signals as-received to provide decorrelated height signals and then applying the pairwise virtualization processing to the decorrelated height signals. However, in the same field of endeavor, Jot et al disclose a system wherein the audio signal processor circuit is configured to generate the first virtualized audio signals by applying the respective different interchannel decorrelation processing filters to the height audio signals as-received to provide decorrelated height signals (Jot et al; Fig 6;) and then applying the pairwise virtualization processing to the decorrelated height signals (Jot et al; Fig 1; virtualizer 120). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the decorrelator means taught by Jot to decorrelate the height input signals before virtualization in the audio system taught by Chon et al. The motivation to do so would have been to improve the separation between the virtual sound sources locations. 

Regarding claim 17, Chon et al in view of Davis and further in view of Chung and further in view of Chon et al’447 disclose the system of claim 11, but do not expressly disclose wherein the audio signal processor circuit is configured to generate the first virtualized audio signals by applying the pairwise virtualization processing to the height audio signals as-received to provide intermediate virtualized audio signals and then applying the respective different inter-channel decorrelation processing filters to the intermediate virtualized audio signals. However, in the same field of endeavor, Chon et al ‘447 discloses a system comprising wherein the audio signal processor circuit is configured to generate the first virtualized audio signals by applying the pairwise virtualization processing to the height audio signals as-received to provide intermediate virtualized audio signals (Chon et al’447; Para [0058]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the location parameters taught by Davis as parameter for the height input signals before virtualization in the audio system taught by Chon et al’447 because both disclosures teach audio channel virtualization. The motivation to do so would have been to improve the separation between the virtual sound sources locations. Moreover, Jot et al disclose a system and then applying the respective different inter-channel decorrelation processing filters to the intermediate virtualized audio signals (Jot et al; Fig 6;). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the decorrelator means taught by Jot to decorrelate the height input signals before virtualization in the audio system taught by Chon et al. The motivation to do so would have been to improve the separation between the virtual sound sources locations.

Regarding claim 19, Chon et al in view of Davis and further in view of Chung and further in view of Chon et al’447 disclose the system of claim 18, but do not expressly disclose wherein the means for generating the first virtualized audio signals includes: means for applying the inter-channel decorrelation processing filters to the respective height audio signals to provide decorrelated signals, and means for applying pairwise virtualization processing to the decorrelated signals to provide the first virtualized audio signals. However, in the same field of endeavor, Jot et al disclose a system wherein the means for generating the first virtualized audio signals includes: means for applying the inter-channel decorrelation processing filters to the respective height audio signals to provide decorrelated signals, and means for applying pairwise virtualization processing to the decorrelated signals to provide the first virtualized audio signals (Jot et al; Fig 1; virtualizer 120). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the decorrelator means taught by Jot to decorrelate the height input signals before virtualization in the audio system taught by Chon et al. The motivation to do so would have been to improve the separation between the virtual sound sources locations.  

Regarding claim 20, Chon et al in view of Davis and further in view of Chung and further in view of Chon et al’447 disclose the system of claim 18, but do not expressly disclose wherein the means for generating the first virtualized audio signals includes: means for applying pairwise virtualization processing to the height audio signals to provide intermediate virtualized audio signals, and means for applying the inter-channel .

Claims 7-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US 2016/0044434 A1) in view of Breebaart et al (US 2017/0289724 A1) and further in view of Chung et al (US 2018/0014135 A1) and further in view of Chon et al’447 (US 2017/0223477 A1) and further in view of Jo et al (US 2015/0350802 A1). 
Regarding claim 7, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the method of claim 1, but do not expressly disclose wherein generating the multiple-channel output comprises mixing the first virtualized audio signals and the transverse-plane audio signals together to provide the output. However, in the same field of endeavor, Jo et al disclose a method wherein generating the multiple-channel output comprises mixing the first virtualized audio signals and the transverse-plane audio signals together to provide the output (Jo et al; Fig 8A; mixes virtual top channels with transverse plane channels). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the mixer means taught by Jo to mix the virtual top channels in the audio system taught by Chon et al. The motivation to do so would have been to improve the separation between the virtual sound sources locations. 

Regarding claim 8, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the method of claim 7, but do not expressly disclose further comprising generating second virtualized audio signals by applying other virtualization processing to the multiple-channel output, the other virtualization processing using horizontal plane filters based on the azimuth parameters for the height audio signals. However, in the same field of endeavor, Jo et al disclose a method further comprising generating second virtualized audio signals by applying other virtualization processing to the multiple-channel output, the other virtualization processing using horizontal plane filters based on the azimuth parameters for the height audio signals (Jo et al; Fig 8A). It would have been obvious to one of the ordinary skills 

Regarding claim 9, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the method of claim 1, but do not expressly disclose wherein generating the multiple-channel output comprises: generating second virtualized audio signals by applying other virtualization processing to the transverse plane audio signals; and combining the first virtualized audio signals with the second virtualized audio signals using the azimuth parameters for the height audio signals. However, in the same field of endeavor, Jot et al disclose a method wherein generating the multiple-channel output comprises: generating second virtualized audio signals by applying other virtualization processing to the transverse plane audio signals (Jo et al; Fig 8A; BL and BR channels are virtualized); and combining the first virtualized audio signals with the second virtualized audio signals using the azimuth parameters for the height audio signals (Jo et al; Fig 8A; BL and BR channels are virtualized and mixed with virtualized top channels through the SR and SL channels). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the mixer means taught by Jo to mix the virtual top channels in the audio system taught by Chon et al. The motivation to do so would have been to improve the separation between the virtual sound sources locations. 

Regarding claim 13, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the system of claim 11, but do not expressly disclose wherein the audio signal processor circuit comprises an audio signal mixer circuit configured to combine the first virtualized audio signals with the transverse-plane audio signals to provide the multiple-channel. However, in the same field of endeavor, Jo et al disclose a system wherein the audio signal processor circuit comprises an audio signal mixer circuit configured to combine the first virtualized audio signals with the transverse-plane audio signals to provide the multiple-channel (Jo et al; Fig 8A; mixes virtual top channels with transverse plane channels). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the mixer means taught by Jo to mix the virtual top channels in the audio system taught by Chon et al. The motivation to do so would have been to improve the separation between the virtual sound sources locations. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US 2016/0044434 A1) in view of Breebaart et al (US 2017/0289724 A1) and further in view of Chung et al (US 2018/0014135 A1) and further in view of Chon et al’447 (US 2017/0223477 A1) and further in view of Chun (US 2006/0198527 A1).
Regarding claim 14, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the system of claim 11, but do not expressly disclose wherein the audio signal processor circuit comprises a traverse-plane surround sound processor configured to receive the multiple-channel output and, . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chon et al (US 2016/0044434 A1) in view of Davis et al (US 7,177,431 B2) and further in view of Chung et al (US 2018/0014135 A1) and further in view of Chon et al’447 (US 2017/0223477 A1) and further in view of Kim et al (US 2012/0008789 A1). 
Regarding claim 15, Chon et al in view of Breebaart and further in view of Chung and further in view of Chon et al’447 disclose the system of claim 11, but do not expressly disclose wherein the one or more phantom sources comprise a portion of the three dimensional soundfield that is perceived by the listener to originate from a location that is offset vertically from the transverse plane. However, in the same field of endeavor, Kim et al disclose a system wherein the one or more phantom sources comprise a portion of the three-dimensional soundfield that is perceived by the listener to originate from a location that is offset vertically from the transverse plane (Kim et al; .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651